Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 1 of 57




                         EXHIBIT C
              Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 2 of 57



       US7991784                                                   TCL A1 (“The accused product”)
1. A method, performed       The accused product practices a method, performed in a character entry system (e.g., predictive text system
in a character entry         of the accused product) so that incomplete input character strings input by a user interacting with the
system        so      that   character entry system, that are part of a series of input character strings which establish a context for the
incomplete          input    incomplete input character string (e.g., previous appearance of charter strings in adjacent fashion), can be
character strings input      completed by a selection of a presented character string (e.g., selection of suggested selectable words) using
by a user interacting        an input device (e.g., Touchscreen of the accused product) connected to the character entry system.
with the character entry
system, that are part of a
series of input character
strings which establish a
context       for      the
incomplete          input
character string, can be
completed        by      a
selection of a presented
character string using an
input device connected
to the character entry
system, the method
comprising




                             https://shop.tracfone.com/shop/en/tracfonestore/tf-alcatel-tcl-a1-a501dl
             Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 3 of 57




                            https://files.bbystatic.com/zNtiTLuJOBf9%2F7gMzsOKAw%3D%3D/B6A1A272-A51A-4B11-B1F2-
                            87BB0077BD49.pdf

computing contextual        The accused product practices computing contextual associations between multiple character strings based
associations     between    upon occurrence of character strings relative to each other (e.g., number of adjacent co-occurrence of pairs
multiple        character   of various character strings) in documents (e.g., Notes, message mail, etc.) present in the character entry
strings based upon          system.
occurrence of character
strings relative to each    As shown below, various character strings are associated with each other based on their mutual co-
other in documents          occurrence with adjacency. For instance, when a couple of paragraphs, hereinafter referred to as “The
present in the character    Combined Essay” with phrase “James Maxwell”, “James Maxima”, and "James Michener" are typed, and
entry system, wherein       therefore input to the predictive text system of the accused product, the predictive text system of the accused
the           computing     product, based on the frequency of mutual co-occurrence of the string “James” with “Maxwell”, “Maxima”,
contextual associations     and “Michener”, in the given order, start providing selectable character strings when “James m” is typed.
comprises:                  The two selectable character strings, among others, are: Maxwell, and Maxima. For the reliability of the
                            demonstration, The combined Essay is typed five times. The frequency of occurrence of “James Maxwell”,
                            “James “Maxima”, and “James Michener” is 105, 50, and 20 respectively calculated over the Combined
                            Essay repeated for five times.

                            As shown below, since pairs of strings, for example, “James” and “Maxwell” has adjacently appeared for
                            the greatest number of times, 105 to be precise, in comparison to the other pairs of strings with “James” as
                            one of the strings, Maxwell appears as a selectable option followed by “Maxima”, since the number of
                            adjunct appearances of “James” with “Maxima” is 50.
                            Shown below is a Matrix depicting association of character string “James” with character strings
                            “Maxwell”, “Maxima”, and “Michener”.
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 4 of 57




                              Character String Matrix Vis a Vis the paragraphs
           Character    Character   Number of co-occurrence of the Character String-1 and Character
           String-1      String-2   String-2, with both being adjacent to each other in that order
                                         (Per 5 entry of “The Combined Essay”)
           James       Maxima       50 (10 James Maxima)
           James       Maxwell      105 (21 James Maxwell)
           James       Michener     4 (20 James Michener)
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 5 of 57




          The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 6 of 57




          The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 7 of 57




          The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 8 of 57




          The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 9 of 57




          The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 10 of 57




          The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 11 of 57




          The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 12 of 57




          The Combined Essay, Part-8
            Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 13 of 57




                          The Combined Essay, Part-9


i) identifying pertinent The accused product practices identifying pertinent documents (e.g., stored notes or notes being composed)
documents present in present in the character entry system (e.g., predictive text system of the accused product).
          Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 14 of 57



the character   entry
system,




                        The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 15 of 57




          The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 16 of 57




          The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 17 of 57




          The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 18 of 57




          The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 19 of 57




          The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 20 of 57




          The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 21 of 57




          The Combined Essay, Part-8
            Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 22 of 57




                          The Combined Essay, Part-9

ii) creating a list of The accused product practices creating a list of character strings contained within documents in the
character       strings character entry system (e.g., predictive text system of the accused product) and creating an interrelationship
contained       within between distinct character strings (e.g., frequency of adjacent appearance of pairs of character strings) in
             Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 23 of 57



documents       in     the   the list using their occurrence in the documents of the character entry system (e.g., predictive text system
character entry system;      of the accused product).
and
iii)     creating       an   As shown below, various character strings are associated with each other based on their mutual co-
interrelationship            occurrence with adjacency. For instance, when a couple of paragraphs, hereinafter referred to as “The
between           distinct   Combined Essay” with phrase “James Maxwell”, “James Maxima”, and "James Michener" are typed, and
character strings in the     therefore input to the predictive text system of the accused product, the predictive text system of the accused
list      using      their   product, based on the frequency of mutual co-occurrence of the string “James” with “Maxwell”, “Maxima”,
occurrence      in     the   and “Michener”, in the given order, start providing selectable character strings when “James m” is typed.
documents       of     the   The two selectable character strings, among others, are: Maxwell, and Maxima. For the reliability of the
character entry system;      demonstration, The combined Essay is typed five times. The frequency of occurrence of “James Maxwell”,
                             “James “Maxima”, and “James Michener” is 105, 50, and 20 respectively calculated over the Combined
                             Essay repeated for five times.


                             For calculating mutual co-occurrences of pairs of character strings the accused product must create a list of
                             character strings contained in the documents (i.e., previously stored notes or notes being composed).


                                                  Character String Matrix Vis a Vis the paragraphs
                              Character     Character   Number of co-occurrence of the Character String-1 and Character
                              String-1       String-2   String-2, with both being adjacent to each other in that order
                                                             (Per 5 entry of “The Combined Essay”)
                              James        Maxima       50 (10 James Maxima)
                              James        Maxwell      105 (21 James Maxwell)
                              James        Michener     4 (20 James Michener)
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 24 of 57




          The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 25 of 57




          The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 26 of 57




          The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 27 of 57




          The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 28 of 57




          The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 29 of 57




          The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 30 of 57




          The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 31 of 57




          The Combined Essay, Part-8
            Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 32 of 57




                         The Combined Essay, Part-9

in response to the user The accused product practices in response to the user inputting a specified threshold (e.g., inputting a
inputting a specified starting character of a word followed by the corresponding preceding word) of individual characters using
threshold of individual the input device (e.g., Touchscreen of the accused product), identifying at least one selectable character
            Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 33 of 57



characters using the        string (e.g., predicting selectable words for user selection) from among the character strings used in creating
input device, identifying   the computed contextual associations that can complete the incomplete input character string in context.
at least one selectable
character string from       As shown below, since pairs of strings, for example, “James” and “Maxwell” has adjacently appeared for
among the character         the most number of times, 105 to be precise, in comparison to the other pairs of strings with “James” as
strings used in creating    one of the strings, Maxwell appears as a selectable option followed by “Maxima”, since the number of
the computed contextual     adjacent appearances of “James” with “Maxima” is 50 and which is greater than the adjacent appearance
associations that can       of “James” with “Michener” which stands at 20.
complete the incomplete
input character string in
context;                    Shown below is a Matrix depicting association of character string “James” with character strings
                            “Maxwell”, “Maxima”, and “Michener”.

                                                 Character String Matrix Vis a Vis the paragraphs
                             Character     Character   Number of co-occurrence of the Character String-1 and Character
                             String-1       String-2   String-2, with both being adjacent to each other in that order
                                                            (Per 5 entry of “The Combined Essay”)
                             James        Maxima       50 (10 James Maxima)
                             James        Maxwell      105 (21 James Maxwell)
                             James        Michener     4 (20 James Michener)
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 34 of 57




          The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 35 of 57




          The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 36 of 57




          The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 37 of 57




          The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 38 of 57




          The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 39 of 57




          The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 40 of 57




          The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 41 of 57




          The Combined Essay, Part-8
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 42 of 57




          The Combined Essay, Part-9
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 43 of 57
             Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 44 of 57



providing the identified     The accused product practices providing the identified at least one selectable character string (e.g.,
at least one selectable      suggesting words for user selection) to a user in a manner suitable for selection by the user using the input
character string to a user   device (e.g., Touchscreen of the accused product).
in a manner suitable for
selection by the user        As shown below, since pairs of strings, for example, “James” and “Maxwell” has adjacently appeared for
using the input device;      the most number of times, 105 to be precise, in comparison to the other pairs of strings with “James” as
and                          one of the strings, Maxwell appears as a selectable option followed by “Maxima”, since the number of
                             adjacent appearances of “James” with “Maxima” is 50 and which is greater than the adjacent appearance
                             of “James” with “Michener” which stands at 20.

                             Shown below is a Matrix depicting association of character string “James” with character strings
                             “Maxwell”, “Maxima”, and “Michener”.


                                                  Character String Matrix Vis a Vis the paragraphs
                              Character     Character   Number of co-occurrence of the Character String-1 and Character
                              String-1       String-2   String-2, with both being adjacent to each other in that order
                                                             (Per 5 entry of “The Combined Essay”)
                              James        Maxima       50 (10 James Maxima)
                              James        Maxwell      105 (21 James Maxwell)
                              James        Michener     4 (20 James Michner)
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 45 of 57




          The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 46 of 57




          The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 47 of 57




          The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 48 of 57




          The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 49 of 57




          The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 50 of 57




          The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 51 of 57




          The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 52 of 57




          The Combined Essay, Part-8
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 53 of 57




          The Combined Essay, Part-9
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 54 of 57
            Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 55 of 57



receiving, in the system, The accused product practices receiving, in the system, the user's selection (e.g., selecting a suggested word
the user's selection and by user) and completing the incomplete input character string based upon the selection.
completing             the
incomplete          input
character string based
upon the selection.
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 56 of 57
Case 1:20-cv-23178-WPD Document 1-3 Entered on FLSD Docket 07/31/2020 Page 57 of 57
